Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment as a security guard without good cause. The record demonstrates that claimant had complained to a manager about problems with his coworkers and asked for a transfer to another location. The manager assured claimant that he would look into the matter. Claimant, however, failed to return to work.
Although fear for one’s safety may constitute good cause for *858leaving employment, “it first must be shown that the claimant had reasonable grounds to conclude that his or her safety was, in fact, endangered” (Matter of Kreger [Commissioner of Labor], 291 AD2d 772, 772 [2002]; see Matter ofDe Witt [Commissioner of Labor], 288 AD2d 601, 602 [2001]). Although claimant testified about hostile looks and harsh words from coworkers, there is no evidence of any threats toward claimant or that he was in any physical jeopardy. Rather, the reasons that claimant gave for leaving his employment amount to a failure to get along with his coworkers and dissatisfaction with the work environment. These reasons do not constitute good cause for leaving employment (see Matter of Fradys [Commissioner of Labor], 308 AD2d 672, 673 [2003]; Matter of Cioffi [Commissioner of Labor], 297 AD2d 854, 854-855 [2002]). Moreover, claimant afforded the employer no time to investigate his complaints before quitting (see e.g. Matter of Estrada [Commissioner of Labor], 261 AD2d 760 [1999]). Under these circumstances, we decline to disturb the Board’s decision.
Cardona, EJ., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.